DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.

Regarding Claim 1:
Konanur (US 20190034868 A1) discloses:
A method of remotely obtaining drone footage.  Paragraph [0017] describes a camera on a drone 100.
second, having a user who remotely accesses the drone.  Paragraph [0030] and figure 2B describe a drone remote controller 243 that is used by a drone operator to fly and control the drone 200.
fourth, the user performing a drone flight where the user controls the drone with a drone signal.  Paragraph [0030] and figure 2B describe a drone remote controller 243 that is used by a drone operator to fly and control the drone 200.  The remote controller sends through the communication transceiver 241 at one or more frequencies, such as 2.4 and 5.8 GHz.
sixth, landing the drone.  Paragraph [0016] describes landing the drone 100 via the landing gear 112.
Konanur does not disclose hiring and scheduling a drone flight from an owner and having the owner place a drone at a predetermined location at a predetermined time and day and downloading drone video and photographs from the flight.
Hongxia (CN 108876514A) teaches:
comprising the steps of, first, hiring an owner, where the owner is a drone owner and scheduling a drone flight.  Paragraph [0047] describes a tenant leasing an unmanned aerial vehicle (UAV) or drone from an owner.
second, having the drone owner place a drone at a predetermined location at a predetermined time on a predetermined day.  Paragraph [0047 describes a tenant leasing an unmanned aerial vehicle (UAV) or drone from an owner.  The tenant can receive the UAV from the charging system at a particular time/day/hour.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Konanur to incorporate the teachings of Hongxia to show hiring and scheduling a drone flight from an owner and having the owner place a drone at a predetermined location at a predetermined time and day.  One would have been motivated to do so because the UAV owner can make use of downtime of the drone.  Additionally, many people want access to a drone, so this provides a standardize network for users to borrow a drone without having to purchase one, as referenced in paragraphs 7 and 8 of the translation.
Konanur and Hongxia do not teach downloading drone video and photographs from the flight.

fifth, downloading drone video and drone photographs from the drone flight.  Paragraph [0096] describes a drone that carries a payload, generally a camera, and the camera collects data, such as video and photos.  Once the drone has landed at the station, the data is transferred to the cloud server 26 and delivered to the customer.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Konanur and Hongxia to incorporate the teachings of Straus to show downloading drone video and photographs from the flight.  One would have been motivated to do so to access the data from the device.  Additionally, drones are a cheap accessible way to get aerial views of an area.  For example, a farmer can use a drone to monitor to scan a field at certain times of the day ([0100] of Straus).
However, the prior art of record fails to disclose:
		in a predetermined location,
third, having a user who is at a location away from the predetermined location of the owner and who signs a contract with the owner to remotely accesses the drone,
fourth, the user performing a drone flight where the user controls the drone with a user's controller connected to a user's computer located at the location of the user, where the user's computer sends a remote control signal to the drone which allows the user to control the drone, and where the user's controller is different from the owner's controller of the drone in the predetermined location.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665